Name: Commission Regulation (EC) No 1642/2000 of 25 July 2000 fixing the actual production of olive oil and the unit amount of the production aid for the 1998/1999 marketing year
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  economic policy
 Date Published: nan

 Avis juridique important|32000R1642Commission Regulation (EC) No 1642/2000 of 25 July 2000 fixing the actual production of olive oil and the unit amount of the production aid for the 1998/1999 marketing year Official Journal L 187 , 26/07/2000 P. 0043 - 0044Commission Regulation (EC) No 1642/2000of 25 July 2000fixing the actual production of olive oil and the unit amount of the production aid for the 1998/1999 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2),Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 17a(2) thereof,Whereas:(1) Article 5 of Regulation No 136/66/EEC provides that the unit production aid must be reduced in each Member State where actual production exceeds the guaranteed national quantity referred to in paragraph 3 of that Article. In assessing the extent of the overrun in Spain, Greece and Portugal, account should be taken of the estimates for the production of table olives processed into olive oil, expressed as olive-oil equivalent using the relevant coefficients referred to in Commission Decisions 98/605/EC(5), 98/619/EC(6) and 98/620/EC(7).(2) Article 17a of Regulation (EEC) No 2261/84 provides that in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined. That amount must be fixed at a level that avoids any risk of unwarranted payment to olive growers. The amount also applies to table olives, expressed as olive-oil equivalent. For the 1998/1999 marketing year, the estimated production and the unit amount of the production aid which can be paid in advance were fixed by Commission Regulation (EC) No 2181/1999(8).(3) Pursuant to Article 17(a)(2) of Regulation (EEC) No 2261/84, the actual production for which entitlement to aid is recognised must be determined no later than eight months after the end of the marketing year. To that end, in accordance with Article 14(4) of Commission Regulation (EC) No 2366/98(9), as amended by Regulation (EC) No 1273/1999(10), the Member States concerned must inform the Commission before 1 April following each marketing year of the quantity on which the aid is payable in each Member State. That information indicates that the quantity on which aid is payable for the 1998/1999 marketing year is 452286 tonnes for Italy, 2364 tonnes for France, 562493 tonnes for Greece, 899991 tonnes for Spain and 33936 tonnes for Portugal.(4) Confirmation by the Member States that aid is payable on those quantities indicates that the controls referred to in Regulations (EEC) No 2261/84 and (EC) No 2366/98 have been carried out. However, the fixing of actual production on the basis of information from the Member States on the quantities on which aid is payable does not prejudge the conclusions which may be drawn from verification of the correctness of that information as part of the accounts clearance procedure.(5) Taking account of the actual production figures, the unit amount of the production aid laid down in the second indent of Article 17(a)(2) of Regulation (EEC) No 2261/84 payable on the eligible quantities of actual production should also be fixed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 11. For the 1998/1999 marketing year, the actual production to be used to calculate the olive oil aid referred to in the first indent of Article 17(a)(2) of Regulation (EEC) No 2261/84 shall be:- 899991 tonnes for Spain,- 2364 tonnes for France,- 562493 tonnes for Greece,- 452286 tonnes for Italy, and- 33936 tonnes for Portugal.2. For the 1998/1999 marketing year, the unit amount of the production aid referred to in the second indent of Article 17(a)(2) of Regulation (EEC) No 2261/84, payable on the eligible quantities of actual production, shall be:- EUR 112,16 per 100 kilograms for Spain,- EUR 130,40 per 100 kilograms for France,- EUR 99,05 per 100 kilograms for Greece,- EUR 130,40 per 100 kilograms for Italy, and- EUR 130,40 per 100 kilograms for Portugal.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 289, 28.10.1998, p. 39.(6) OJ L 295, 4.11.1998, p. 50.(7) OJ L 295, 4.11.1998, p. 54.(8) OJ L 267, 15.10.1999, p. 19.(9) OJ L 293, 31.10.1998, p. 50.(10) OJ L 151, 18.6.1999, p. 12.